Name: 2009/26/EC: Commission Decision of 22Ã December 2008 on the request from the United Kingdom to accept Regulation (EC) NoÃ 593/2008 of the European Parliament and the Council on the law applicable to contractual obligations (Rome I) (notified under document number C(2008) 8554)
 Type: Decision_ENTSCHEID
 Subject Matter: European Union law;  cooperation policy;  organisation of the legal system;  European construction;  civil law;  trade policy
 Date Published: 2009-01-15

 15.1.2009 EN Official Journal of the European Union L 10/22 COMMISSION DECISION of 22 December 2008 on the request from the United Kingdom to accept Regulation (EC) No 593/2008 of the European Parliament and the Council on the law applicable to contractual obligations (Rome I) (notified under document number C(2008) 8554) (2009/26/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, in particular to Article 11a thereof, Whereas: (1) On 17 June 2008, the European Parliament and the Council adopted Regulation (EC) No 593/2008 on the law applicable to contractual obligations (Rome I) (1). (2) Pursuant to Article 1 of the Protocol on the position of the United Kingdom and Ireland, the United Kingdom did not participate in the adoption of Regulation (EC) No 593/2008. (3) In accordance with Article 4 of that Protocol, the United Kingdom notified the Commission by letter of 24 July 2008, received by the Commission on 30 July 2008, of its intention to accept and to participate in Regulation (EC) No 593/2008. (4) On 11 November 2008 the Commission gave a positive opinion to the Council on the request from the United Kingdom, HAS ADOPTED THIS DECISION: Article 1 Regulation (EC) No 593/2008 shall apply to the United Kingdom in accordance with Article 2. Article 2 Regulation (EC) No 593/2008 shall enter into force in the United Kingdom from the date of notification of this Decision. It shall apply from 17 December 2009, except for Article 26 which shall apply from 17 June 2009. Article 3 This Decision is addressed to the Member States. Done at Brussels, 22 December 2008. For the Commission Jacques BARROT Vice-President (1) OJ L 177, 4.7.2008, p. 6.